MARING, Justice,
dissenting.
[¶ 25] For the reasons I set forth in Sailer I, 2009 ND 73, 764 N.W.2d 445 (Maring, J., dissenting), I respectfully dissent from Part IIB of the majority opinion because the undisputed facts from the record prove, as a matter of law, the premarital agreement was unconscionable as enforced. On remand, the trial court again found the premarital agreement conscionable and ordered the agreement be enforced according to its terms. Majority, at ¶¶ 16-17. The trial court reasoned the premarital agreement between Sandra Sailer and Curtis Sailer was not unconscionable because “Sandra freely, knowingly, and voluntarily signed the Prenuptial Agreement giving up her rights to any of Curtis’ assets.” By concentrating only on the procedural aspect of the premarital agreement, however, the trial court once again failed to recognize the substantive unconscionability of the agreement.
[¶ 26] As I explained in Sailer I, by signing the premarital agreement, “Sandra Sailer gave up all of her rights under the law.” 2009 ND 73, ¶ 69, 764 N.W.2d 445 (Maring, J., dissenting). Enforcing the agreement will, therefore, leave Sandra Sailer with no real property, no assets, no spousal support, and no share in the marital home. Id. at ¶ 72. By ordering the premarital agreement be enforced according to its terms, the trial court on remand left Sandra Sailer, after fifteen years of marriage and three children, with half of the parties’ Suburban’s value or $11,525, leaving undisturbed Curtis Sailer’s net estate of $873,132.50. Majority, at ¶¶ 14-15.
[¶ 27] The undisputed facts in the record show the premarital agreement was so one-sided and imposed such a severe hardship on Sandra Sailer as to make the agreement substantively unconscionable. Thus, as a matter of law, I would conclude the premarital agreement was unconscionable as enforced and would reverse the trial court’s judgment.
[¶ 28] MARY MUEHLEN MARING